Citation Nr: 0431359	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-09 381	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from February 1965 
to December 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from January and February 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for a rating higher than 50 percent for his PTSD.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons discussed 
below, this case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

During his recent videoconference hearing in August 2004, the 
veteran alleged that he is unemployable because of the 
severity of his PTSD, irrespective of various physical 
ailments (i.e., chronic problems with his shoulder and back) 
that caused him to retire several years ago.  See the 
transcript of his hearing on pages 7 and 15.  Since he 
alleges that he cannot work due to his service-connected 
PTSD, the Board has jurisdiction to consider whether he is 
entitled to a TDIU in this appealed claim for an increased 
rating for his PTSD, regardless of whether the RO has 
expressly addressed this issue.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).



So the issue of the veteran's purported entitlement to a TDIU 
is reasonably raised from the evidence of record in this 
case.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  And 
since the disposition of this claim could potentially impact 
the disposition of his claim for a higher rating for his 
PTSD, and vice versa, the claim for a TDIU must be developed 
and adjudicated by the RO before further adjudicating the 
claim for a higher rating for the PTSD.  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Moreover, although the veteran's service medical records and 
VA medical records from December 2000 to November 2001 and 
from February 2002 to August 2002 were obtained, it does not 
appear that his records from November 2001 through January 
2002 were obtained.  Nor are his more recent VA medical 
records on file.  In particular, during his August 2004 
videoconference hearing, he indicated that he had received 
treatment at least once a month since August 2002 from the 
Huntington Vet Center and the Huntington VA Medical Center, 
and that these records would help substantiate his claim.  
These VA treatment records may contain important medical 
evidence or confirmation of his allegations.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision 
is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Likewise, while the Board recognizes the VA examiner at the 
February 2002 and August 2002 VA psychological evaluations 
attempted to obtain a summary of the veteran's occupational 
and educational history, as well as his social and 
recreational history, his statements concerning this were not 
then investigated by the RO with additional research or 
information so that his education level, skill level, and 
length of unemployment could be confirmed.

Further, the report of the August 2002 VA psychological 
evaluation also does not contain all of the objective 
clinical findings necessary to properly evaluate the severity 
of the veteran's PTSD under the applicable rating criteria.  
This includes, in particular, some indication whether this 
condition is so severe that it is impossible for him to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  This 
determination is especially important in this particular 
instance because, as already mentioned, he also has several 
significant physical conditions affecting his shoulder and 
back that are not service connected and, therefore, cannot be 
used as grounds for increasing the rating for his PTSD or 
granting a TDIU.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

The August 2002 VA examination report indicates the veteran 
had serious symptoms with social and occupational impairment, 
but no determination has been made as to whether he was 
unemployable.  As such, it remains unclear whether the 
service-connected PTSD, standing alone, is of sufficient 
severity to realistically render him unable to obtain and 
retain substantially gainful employment.

In this regard, the veteran has received diagnoses of PTSD, 
anxiety disorder, and recurrent major depression (or, at the 
very least, some depressive symptoms).  See, e.g., the report 
of his February 2002 VA examination and the report of a 
November 2001 VA outpatient consultation.  There is no 
objective clinical indication, however, whether his anxiety 
and depression are part and parcel of his PTSD or entirely 
distinct symptoms and manifestations.  Nor is there any 
indication of the extent of his functional impairment caused 
by his nonservice-connected disorders, including his chronic 
low back pain (in his arms, too), hypertension, 
and dyspepsia, in comparison to that attributable to his 
service-connected PTSD.  For instance, the August 2002 VA 
examination report suggests his PTSD symptoms increased after 
he stopped working due to his back disorder.  As such, the 
Board cannot render an informed decision concerning the level 
of disability attributable to his service-connected PTSD, 
specifically, in the absence of any medical information 
regarding the nature and extent of his coexisting 
disabilities.  Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

Consequently, the veteran should be afforded another VA 
mental status evaluation in order to better delineate the 
severity, symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to a disability rating higher 
than 50 percent for his PTSD and 
entitlement to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

2.  Obtain the complete records of the 
veteran's treatment at the Vet Center and 
VA Medical Center in Huntington, West 
Virginia, from November 2001 to January 
2002 and from December 2002 to the 
present.



3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  And assign an Axis 
V diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
August 2001 and the present, including 
an explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD from other 
conditions that are not service-
connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims for a rating higher than 50 
percent for his PTSD and for a TDIU 
in light of any additional evidence 
obtained.  If the benefits sought are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




